Citation Nr: 0616503	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  97-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (VARO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for post-traumatic headaches, effective from August 
28, 1996.

2.  Entitlement to an effective date prior to May 3, 2004, 
for an award of service connection for bilateral carpal 
tunnel syndrome (CTS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from September 1987 to 
August 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in January 1997 and 
February 2004 by the Cleveland, Ohio, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which, respectively 
and inter alia, granted the veteran service connection and a 
10 percent evaluation for post-traumatic headaches effective 
from August 28, 1996, and service connection for bilateral 
carpal tunnel syndrome effective from May 3, 2004.  The 
veteran appeals the initial 10 percent evaluation assigned 
for post-traumatic headaches and the May 3, 2004 effective 
date for the award of service connection for bilateral carpal 
tunnel syndrome.  


FINDINGS OF FACT

1.  For the period from August 28, 1996 to the present, the 
veteran's service-connected post-traumatic headaches are 
manifested by subjective complaints of recurrent, chronic 
headache episodes which last anywhere from several hours to 
several weeks per episode and are occasionally accompanied by 
nausea and photophobia.

2.  The veteran's claim of entitlement to service connection 
for bilateral carpal tunnel syndrome was received n August 
1996; he was separated from service August 28, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent for post-traumatic headaches for the period from 
August 28, 1996 to the present have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (2005).

2.  The criteria for an effective date of August 29, 1996, 
for the grant of service connection for bilateral carpal 
tunnel syndrome have been met.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appeal stems from veteran's original claim for VA 
compensation for chronic headaches and bilateral carpal 
tunnel syndrome that was received in August 1996.  As the 
January 1997 rating decision granting service connection for 
post-traumatic headaches and denying service connection for 
bilateral carpal tunnel syndrome (which was only later 
granted during the course of the appeal) was several years 
prior to enactment of the VCAA, it was impossible for the 
veteran to have received notification of the VCAA's 
provisions prior to the adverse rating decision on appeal.  
However, the veteran was subsequently notified of the 
provisions of the VCAA as it pertained to the specific issues 
on appeal in correspondence dated in February 2004, August 
2005, and April 2006.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and all relevant VA treatment 
records showing the state of his headaches and bilateral 
carpal tunnel syndrome for the period from August 28, 1996 to 
May 2004 have been obtained and associated with the evidence.  
Lay witness statements dated in 2005 from his employer and 
his family members addressing the disabilities at issue were 
also obtained and associated with the record.  Furthermore, 
he has not identified any additional, relevant evidence that 
has not otherwise been requested or obtained.  The veteran 
has been notified of the evidence and information necessary 
to substantiate his claims, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  In correspondence dated in April 2006, the veteran 
was provided with notice of the VCAA provisions as they 
pertained to the issues of entitlement to an earlier 
effective date for an award of service connection and 
entitlement to a higher initial evaluation for a disability 
for which VA compensation had been awarded.  This complies 
with the Court's holding in Dingess/Hartman regarding VCAA 
notice requirements for downstream issues flowing from an 
initial grant of service connection.  Therefore, as there has 
been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.

Entitlement to an initial evaluation greater than 10 percent 
for post-traumatic headaches, effective from August 28, 1996.

As this case is based on an appeal of the January 1997 RO 
decision, which had granted the veteran service connection 
for low back strain effective from August 28, 1996, 
consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected post-traumatic headaches for separate 
periods of time, from August 28, 1996, to the present, based 
on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2005).

The veteran's post-traumatic headaches are rated under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8045, for 
brain disease due to trauma.  The schedule provides that 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
Diagnostic Codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under 38 C.F.R. 
§  4.130, Diagnostic Code 9304 (2005) for dementia due to 
head trauma.  This 10 percent rating will not be combined 
with any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  (See 38 C.F.R. § 4.124a, Diagnostic Code 
8045.)

The veteran's service medical records show that he sustained 
a traumatic head injury after being struck in the face with a 
baseball bat during a robbery attempt in 1989.  Thereafter, 
the veteran experienced residual post-traumatic recurrent 
headaches.  Post-service medical records show that on VA 
examination in October 1996, he reported experiencing post-
traumatic headache episodes approximately four times per 
week, with each episode lasting up to 45 minutes.  The 
headaches were painful and forced him to lie down and rest 
until the pain abated.  He also reported experiencing 
occasional nausea and photophobia with these headaches.  VA 
medical reports for the period from 1996 - 2004 show that the 
headaches continued and were aggravated by exposure to bright 
light.  Their frequency reportedly ranged from two times per 
month to several times per week, with each episode sometimes 
lasting up to two weeks continuously.  The medical records 
show that the veteran described his chronic headaches as 
being migraines.  However, notwithstanding the veteran's 
description, VA medical examinations conducted in October 
1996, August 1998, and May 2004 and VA outpatient treatment 
records do not characterize these headaches as being of the 
migraine type.  In October 1996, the veteran was seen on an 
outpatient basis for complaints of migraine headaches.  
Sinusitis was diagnosed.  The report of the October 1996 VA 
neurological examination did not show the headaches to have 
been of the migraine type, and the report of the May 2004 VA 
examination shows a diagnosis of post-traumatic headaches.  
An MRI study of the veteran's head in May 2004 did not reveal 
any significant brain abnormalities.  The medical records 
associated with the file also do not show any multi-infarct 
dementia associated with the headaches or history of head 
injury.  Letters from the veteran's family members and 
employer show that he experienced severe headaches that, 
along with his orthopedic disabilities, caused him to lose 
several days of work per month.  

The Board has considered the disability picture presented by 
the objective and subjective evidence with regard to the 
veteran's service-connected post-traumatic headaches.  While 
acknowledging that the headaches are a disabling condition, 
the strict limitations of the language of the rating schedule 
do not permit the Board to assign an initial evaluation 
higher than 10 percent for them.  Although the headaches have 
been described by the veteran as being "migraines," the 
objective medical evidence does not demonstrate that they 
are, in fact, migraine-type headaches in the diagnostic 
sense, such that they may be rated as migraines under 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2005).  There is also 
no clinical evidence of any neurological impairment 
associated with these headaches, or evidence of any actual 
brain injury or multi-infarct dementia that is residual to 
the traumatic head injury that occurred in service.  
Therefore, given this factual pattern, the provisions of 
Diagnostic Code 8045 of the rating schedule very specifically 
proscribes the assignment of any more than a 10 percent 
evaluation.  The Board thus affirms the initial 10 percent 
evaluation assigned for post-traumatic headaches for the 
period from August 28, 1996 to the present.  The veteran's 
appeal for an increased initial evaluation is thus denied. 

Entitlement to an effective date prior to May 3, 2004, for an 
award of service connection for bilateral carpal tunnel 
syndrome.

The veteran served on active duty from September 8, 1987 to 
August 28, 1996.  He filed his original claim of entitlement 
to VA compensation for bilateral CTS in August 1996, just 
prior to his separation from service that same month.  He 
thus contends that his award of service connection for this 
disability should be made effective from the date of his 
separation from active duty.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 

(2) Disability compensation: 
(i) Direct service connection (§3.4(b)).  Day 
following separation from active service or date 
entitlement arose if claim is received within 1 
year after separation from service; otherwise, 
date of receipt of claim, or date entitlement 
arose, whichever is later.  Separation from 
service means separation under conditions other 
than dishonorable from continuous active service 
which extended from the date the disability was 
incurred or aggravated. 
38 C.F.R. § 3.400(b)(2) (2005)

In the present case, the veteran's claim has been open since 
August 15, 1996.  He separated from service August 28, 1996.  
During service, he was treated for bilateral CTS.  Although a 
VA neurological examination in October 1996 could not confirm 
the presence of bilateral CTS, a May 2004 VA neurological 
examination did confirm the presence of bilateral CTS, and 
the examiner opined that it was at least as likely as not 
that the CTS began in service.  

The Board is bound by VA law and regulations.  The 
regulations clearly state that if a claim is filed within one 
year of separation from service, then service connection will 
be granted from the day following separation from service.  
If the veteran had filed his claim over one year after 
service separation, then, service connection would properly 
have been granted May 3, 2004.  That is clearly not the case 
in this instance.  Following VA regulations, and regardless 
of when the bilateral CTS was definitively diagnosed, when 
applying the law to the facts at hand, the effective date for 
service connection for bilateral CTS is August 29, 1996, the 
day following the veteran's separation from service.


ORDER

An initial evaluation greater than 10 percent for post-
traumatic headaches for the period commencing on August 28, 
1996 is denied.

An effective date of August 29, 1996, for an award of service 
connection for bilateral carpal tunnel syndrome is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


